Bosworth, J.1
For the reasons given by us in the case,of the American Bank v. James Mumford, Collector, we are of opinion, that the personal property of the depositors, in the keeping of a savings institution, cannot be taxed to the corporation. Such property is, by provision of law, all to be taxed to the owners or depositors in the towns where they respectively reside. To assess the corporation also for the same property, would practically amount to a taxation of the depositors for it twice; whereas, the law intends that they shall be taxed for it once only.

 Ames, C. J., having been of counsel in tbis case, did not sit in it.